Claims 1-20 are pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2	Claim 10 objected to because of the following informalities:
  	Claim 10 recites duplicate limitations “from about”. Correction is required by deleting one of the limitations “from about”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
3	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 9-11, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 indefinites because the claim recites a limitation “a sub-composition, (a’)”. There is insufficient antecedent basis for this limitation in the claim. Claim 5 depends on claim 4 that does not recite “ a sub-composition (a’). Correction is required.
Claim 9 indefinites because the claim recites the formula “(C-((PEG)x-DOPA)3”. It is unclear what is the meaning of abbreviation in the claimed formula “(C-((PEG)x-DOPA)3”?. The claimed specification does not provide any guidance. Clarification or correction is required.
Claim 11 indefinites because the claim recites a limitation “total molecular weight of PEG in the polyethylene glycol (PEGP based polymer” and claim 11 also recites a limitation “(accounting for the PEG portion of each arm)’. It unclear if the claimed molecular weight of PEG for all arms? or for each arm. Clarification or correction is required. 
The examiner suggests the amendment of claim 11 by reciting the limitation “(accounting for the PEG portions of all arms)” because the claim recites the molecular weight for each arm in the last line in the claim.
Claim 18 indefinites because the claim recites the steps  “e.	 reshaping the keratinous fibers”, “f. reshaping the keratinous fibers by the steps of wetting, reshaping the keratinous fibers” and “g. reshaping the keratinous fibers by the step of (e’)”. It is unclear what is the claimed composition that used for reshaping the keratinous fibers? Is it a fixing composition, a setting composition or a resetting composition?.  Also it is unclear what the difference between the claimed steps “e.” and claimed step “f.” with related to reshaping the keratinous fibers?. Further, the claimed limitation “g. reshaping the keratin fibers by the steps of (e’)”. It is unclear what steps of “e’” represents? Furthermore, the limitation “reshaping the keratin fibers and treating the keratinous fibers with a fixing composition” is unclear. Clarification and/or correction are/is required.
	Claims 6, 10 and 19 depend upon rejected based claims. Therefore, claims 6, 10 and 19 are rejected as well.
Claim Rejections - 35 USC § 112
4	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5-16 recite the limitation “keratinous substrates” wherein claim 4 recites “keratinous fibers”.  Therefore, claims 5-16 fail to further limit the subject matter of the claim 4 upon which are depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The examiner suggests the amendment of claims 5-16 by replacing “substrates” by “fibers”.
Allowable Subject Matter
5	Claims 1-4, 17 and 20 are allowed. The closest prior art of record (US 8,916,652 B2) teaches a multi-armed catechol compound having a formula represents a branched polyethylene glycol (PEG) based polymer in which the central C atom connected to a six-armed branched polyethylene glycol (PEG) based polymer (see Figure 1). However, the closest prior art of record (US’ 652 B2) does not teach or disclose a compound comprising a three-armed branched polyethylene glycol (PEG) based polymer of the claimed formula (Q). Further, the closest prior art of record (US’ 652 B2) does not teach or disclose a cosmetic system for durable shaping of keratinous fibers;  a process for durable shaping of keratinous fibers or an article of manufacture for durable and reversible reshaping of keratinous fibers as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of keratinous fibers durable shaping formulation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761